Citation Nr: 0920790	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 2008 Board remand.  The case was 
originally on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that in a March 2009 letter, the Veteran 
stated that his lung surgery, joint replacements and major 
depression may be related to in-service Agent Orange 
exposure.  The Board refers these matters to the RO.   


FINDING OF FACT

The competent medical and lay evidence does not link the 
Veteran's claimed tinnitus to his active duty service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) has held that these notice requirements apply to all 
five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his  possession that pertains to the 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in April 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In a correspondence dated in April 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement 
of the case in February 2009.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's service medical 
records, VA medical center (VAMC) treatment records, and 
private medical records from Dr. G.H., Florissant Medical 
Center, and Christian Hospital Northeast-Northwest.  The 
Veteran was provided a VA audiologic examination in December 
2008, the report of which was in substantial compliance with 
the Board's October 2008 remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In his VCAA response, dated in 
May 2005, the Veteran affirmed that he had no other evidence 
to give to VA to substantiate his claim.  The Veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
tinnitus) becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Hickson elements is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96.

Analysis

The pertinent medical evidence consists of the Veteran's 
service treatment records, the VA examination report, and 
treatment records from the Medical Center of Florissant, 
Missouri.  None of these records showed that tinnitus began 
during or was otherwise related to the Veteran's active duty 
service.  The Veteran's service treatment records and VAMC 
records were negative for any complaints or diagnoses of 
tinnitus.  These records, therefore, do not support the 
Veteran's claim.  

In a report from a March 1976 ear, nose and throat 
examination, Dr. G.H. reported, based on the Veteran's 
statements, that the Veteran served in the military from 
1965-69 and worked in a hangar on cargo planes.  Dr. G.H. 
relayed that ear protectors were not required in the hangar, 
but the Veteran wore ear protection when on the flight line.  
His only exposure to gunfire was while qualifying.  The 
Veteran reported noticing a ringing in his right ear since 
August 1975.  The Veteran had been working in a welding shop 
doing steel fabrication prior to the onset of tinnitus; he 
stated that he was exposed to noise at this job and wore ear 
protection.  During the onset of tinnitus, the Veteran was 
working on an air duct where there was a lot of hammering.  
He worked at this job for two and a half years.  

Dr. G.H. concluded that, without information about the noise 
level at his place of employment, it was impossible to state 
whether noise had contributed to tinnitus.  The doctor went 
on to note that tinnitus is a subjective symptom which can 
result from noise exposure or other causes.  

During his January 2009 VA examination, the Veteran reported 
constant tinnitus in the right ear and intermittent tinnitus 
in the left ear since 1972.  The VA examiner relayed that the 
Veteran worked as a welder for two years prior to service and 
for four years after service.  Based upon the lack of 
documentation of tinnitus upon separation, the VA examiner 
opined that tinnitus was not at least as likely as not 
related to military service.  

Although the above medical evidence does not support the 
Veteran's claim, the Veteran is competent to provide his own 
lay statements linking his tinnitus to his active duty 
service because tinnitus (i.e. ringing in the ears) is 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  When a Veteran is competent to 
provide lay statements that a disability began in service, 
the question turns to whether such lay statements are 
credible.  The Board retains discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376 (2007) (citing Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006)).  

Here, even if the Veteran's lay statements are credible, his 
statements place the onset of tinnitus at least three years 
after separation.  For direct service connection or service 
connection based on continuity of symptomatology, tinnitus 
must have been noted during service.  See Savage, 10 Vet. 
App. at 495-96.  Here, service treatment records are silent 
as to complaints of tinnitus.  

The case file does not contain competent medical evidence 
linking the Veteran's claimed tinnitus to service.  The 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


